Case 1:19-cv-03949-RPK-CLP Document 66-26 Filed 03/03/20 Page 1 of 3 PageID #: 737




                    EXHIBIT 24
          Case 1:19-cv-03949-RPK-CLP Document 66-26 Filed 03/03/20 Page 2 of 3 PageID #: 738
        FORM 4                                   UNITED STATES SECURITIES AND EXCHANGE COMMISSION                                                                                 OMB APPROVAL
á
à
â
ä
ã    Check this box if no                                        Washington, D.C. 20549                                                                                   OMB Number:           3235-0287
     longer subject to                                                                                                                                                    Expires:    December 31, 2014
     Section 16. Form 4 or               STATEMENT OF CHANGES IN BENEFICIAL OWNERSHIP OF SECURITIES                                                                       Estimated average burden
     Form 5 obligations
                                                                                                                                                                          hours per response...       0.5
     may continue. See
     Instruction 1(b).             Filed pursuant to Section 16(a) of the Securities Exchange Act of 1934, Section 17(a) of the Public
                                    Utility Holding Company Act of 1935 or Section 30(h) of the Investment Company Act of 1940

(Print or Type Responses)


1. Name and Address of Reporting Person *                             2. Issuer Name and Ticker or Trading Symbol                      5. Relationship of Reporting Person(s) to Issuer
PETIT PARKER H                                                       INTELLIGENT SYSTEMS CORP [INS]                                                           (Check all applicable)
                                                                                                                                       __X__ Director                          _____ 10% Owner
        (Last)                (First)              (Middle)          3. Date of Earliest Transaction (Month/Day/Year)                  _____ Officer (give title below)        _____ Other (specify below)
1650 COX ROAD                                                        01/29/2019
                              (Street)                               4. If Amendment, Date Original Filed(Month/Day/Year)              6. Individual or Joint/Group Filing(Check Applicable Line)
                                                                                                                                       _X_ Form filed by One Reporting Person
                                                                                                                                       ___ Form filed by More than One Reporting Person
ROSWELL, GA 30075
        (City)                (State)               (Zip)
                                                                                        Table I - Non-Derivative Securities Acquired, Disposed of, or Beneficially Owned

1.Title of Security                                   2. Transaction   2A. Deemed                  3.            4. Securities           5. Amount of Securities                       6.             7. Nature
(Instr. 3)                                            Date             Execution Date, if          Transaction   Acquired (A) or         Beneficially Owned Following                  Ownership      of Indirect
                                                      (Month/Day/Year) any                         Code          Disposed of (D)         Reported Transaction(s)                       Form:          Beneficial
                                                                       (Month/Day/Year)            (Instr. 8)    (Instr. 3, 4 and 5)     (Instr. 3 and 4)                              Direct (D)     Ownership
                                                                                                                                                                                       or Indirect    (Instr. 4)
                                                                                                                     (A)
                                                                                                                                                                                       (I)
                                                                                                                      or
                                                                                                                                                                                       (Instr. 4)
                                                                                                    Code    V Amount (D) Price
                                                                                                                                 $
Common stock, par value $.01 per share 01/29/2019                                                    M           4,000 A              51,315                                           D
                                                                                                                                 0.69

Reminder: Report on a separate line for each class of securities beneficially owned directly or indirectly.
                                                                                                    Persons who respond to the collection of information                                          SEC 1474 (9-02)
                                                                                                    contained in this form are not required to respond unless
                                                                                                    the form displays a currently valid OMB control number.

                                                            Table II - Derivative Securities Acquired, Disposed of, or Beneficially Owned
                                                                      (e.g., puts, calls, warrants, options, convertible securities)
1. Title of   2.          3. Transaction          3A. Deemed             4.            5. Number 6. Date Exercisable and      7. Title and              8. Price of       9. Number      10.            11. Nature
Derivative    Conversion Date                     Execution Date, if     Transaction   of         Expiration Date             Amount of                 Derivative        of             Ownership      of Indirect
Security      or Exercise (Month/Day/Year)        any                    Code          Derivative (Month/Day/Year)            Underlying                Security          Derivative     Form of        Beneficial
(Instr. 3)    Price of                            (Month/Day/Year)       (Instr. 8)    Securities                             Securities                (Instr. 5)        Securities     Derivative     Ownership
              Derivative                                                               Acquired                               (Instr. 3 and 4)                            Beneficially   Security:      (Instr. 4)
              Security                                                                 (A) or                                                                             Owned          Direct (D)
                                                                                       Disposed                                                                           Following      or Indirect
                                                                                       of (D)                                                                             Reported       (I)
                                                                                       (Instr. 3,                                                                         Transaction    (Instr. 4)
                                                                                       4, and 5)                                                                          (s)
                                                                                                                                                                          (Instr. 4)
                                                                                                                                           Amount
                                                                                                                                           or
                                                                                                   Date        Expiration
                                                                                                                          Title            Number
                                                                                                   Exercisable Date
                                                                                                                                           of
                                                                          Code     V (A)     (D)                                           Shares
Option to
acquire                                                                                                                       Common
Common           $ 0.69         01/29/2019                                  M               2,000 05/28/2010 05/27/2019                      2,000           $0              38,000           D
                                                                                                                               Stock
Shares (1)
Option to
acquire                                                                                                                       Common
Common           $ 0.69         01/29/2019                                  M               2,000 05/28/2011 05/27/2019                      2,000           $0              36,000           D
                                                                                                                               Stock
Shares (1)


Reporting Owners
                                                     Relationships
Reporting Owner Name / Address
                                         Director 10% Owner Officer Other
PETIT PARKER H
1650 COX ROAD                                X
ROSWELL, GA 30075


Signatures
        /s/ Parker H. Petit                      01/29/2019
**
     Case 1:19-cv-03949-RPK-CLP
                         Date
                                Document 66-26 Filed 03/03/20 Page 3 of 3 PageID #: 739
     Signature of Reporting Person




Explanation of Responses:
*       If the form is filed by more than one reporting person, see Instruction 4(b)(v).
** Intentional misstatements or omissions of facts constitute Federal Criminal Violations. See 18 U.S.C. 1001 and 15 U.S.C. 78ff(a).
(1) Exercise of options to acquire shares of common stock

Note: File three copies of this Form, one of which must be manually signed. If space is insufficient, see Instruction 6 for procedure.

Potential persons who are to respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB
number.
